                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                      IN TH E UN ITED ST ATE S D IST RIC T C O U RT                 January 14, 2020
                      FO R TH E SO U TH ER N DISTR IC T O F TEX A S                David J. Bradley, Clerk

                                  H O U STO N D IV ISIO N

JEREM Y FRAN K LIN ,
(SPN #02255818)
              Petitioner,

                                                   CIV IL A CTION H -19-4934

ED GON ZA LEZ,

              Respondent.

                             M EM O R AN DU M A N D O PINIO N


       Jerem y Franklin filed a federalpetition for a writofhabeas corpus. The threshold issue is

whetherFranklin'sfederalpetitionissubjecttodismissalfornonexhaustion.
1.     Background

       Online research reveals thaton Septem ber 30,2019,Franklin w as arrested forthe felony

offenseofevadingarrest/detention,secondoffender.(CauseNumber1648194).Franklincomplains
thatheneverreceived aprobablecausehearing.Healso com plainsthathiscrim inaltrialdatewas

resetw ithoutnotice and outside his presence.

ll.    Analysis

       Franklin com plains thathe is being illegally detained. Com plaining ofillegalcharges and

im proper delays,Franklin seekshis im m ediate discharge from custody. The Courtm ustconsider

whetherFranklin m ay seek pre-trialhabeasreliefon thisclaim . A petitionerm ay notseek pre-trial

habeasreliefunder28U.S.C.j2254.ûtg-l-jhatsectionappliesonlytopost-trialsituationsandaffords
relieftoapetitioner(incustodypursuanttothejudgmentofastatecourt.'''Dickersonv.fouisiana,


O :hRA OW D GQ OI9h19-4934.a01.w 17d
816F.2d220,224 (5th Cir.1987)(quoting 28U.S.C.j2254(a)and (b)). Pre-trialpetitionsare
cognizableunder28U.S.C.j224l,Stwhichappliestopersonsincustodyregardlessofwhetherfinal
judgmenthasbeenrenderedandregardlessofthepresentstatusofthecasependingagainsthim.''
Dickerson,816 F.2d at224,
                        .seealsoBradenv.30th JudicialCircuitCourtofKy,410U.S.484
(1973).1 Therefore,Franklin'srequestforspeedytrialreliefisconstrued asa claim forpre-trial
habeasreliefpursuantto28U.S.C.j2241(c).
        Pre-trialhabeas reliefis available only to enforce a state'sobligation to bring a defendant

promptlytotrial,nottoadjudicatethemeritsofaspeedytrialclaim undertheSixthAmendmentand
barthestatefrom proceedingtotrial.D ickerson,816F.2d at224.To beeligibleforpre-trialhabeas

reliefpursuantto28U.S.C.j2241,apetitionermustbeitincustody''andmusthaveexhaustedhis
available staterem edies.Braden,4l0U .S.at488-89;Dickerson,816 F.2d at224.ltisonly in the

post-trialsetting thatexhaustion ismandated by statute.Compare28 U.S.C.j2254(b),with 28
U.S.C.j2241(c)(3).Despitetheabsenceofanexhaustionrequirementinj2241(c)(3),abodyof
case 1aw has developed holding that federal courts should abstain from the exercise of that

jurisdictioniftheissuesraisedinthepetitionmayberesolvedeitherbytrialonthemeritsinthestate
courtor by other state procedures available to the petitioner.See D ickerson,816 F.2d at225.See

also Braden,410 U.S.at489-92;Brown v.Estelle,530F.2d 1280,1284 (5th Cir.1976). This
exhaustiondoctrineofj2241(c)(3)wasjudiciallycraftedonfederalism groundstoprotectthestate
courts'opportunity to confrontand resolve initially any constitutionalissues arising within their

jurisdiction andalsoto limitfederalinterferenceinthestateadjudicatoryprocess.SeeDickerson,

        lsection 2241(c)providesinrelevantpartthattsgtlhewritofhabeascorpusshallnotextendtoa
prisonerunless...(3)gh1e isincustody in violation oftheconstitution orlawsortreatiesoftheUnited
States.''

O:ylkAOhVDGSZOI9ï19-4934.a01.wpd                2
816 F.3d at2254Braden,410 U .S.at490-91.

       Franklin satisfiesthe tdin custody''requirem ent. A tthe tim e of filing this action,he w as

incarcerated attheHarrisCountyJail.Though Franklin satisfiestheSiin custody''requirement,thc

record revealsthathehasnotfully exhausted theavailable staterem edieson hisclaim .Theproper

procedureforseekingpre-trialreliefon speedytrialgroundsisto file apetition forw ritofm andam us

intheTexasCourtofCriminalAppeals.SeeChapman v.Evans,744 S.W .2d 133,135-138(Tex.
Crim.App.l988)(conditionallygrantingmandamuspetitionseekingtocompeldistrictcourttoset
fortrialor dismiss pending indictm ent for offense unrelated to that for which petitioner was

presently incarcerated);Thomasv.Stevenson,561S.W .2d 845,846-47 (Tex.Crim.App.1978)
(conditionallygrantingmandamuspetitionseekingtocompeldistrictcourttosetcasefortrial).
       Franklin,according to hispleadings,has nottiled a state application presenting the speedy

trialclaim . Hispleadingssuggestthathe hasnotpursued apetition forwritofm andam usin the

CourtofCriminalAppeals.SeeBrownv.Estelle,530F.2d 1280,1284 (5th Cir.1976)(requiring
exhaustion by petition forw ritofm andam us,butapplying law in effectpriorto 1977 am endm ent

to Article V,Section 5 oftheTexasConstitution). The Court'sonlineresearch confirmsthat
Franklin hasnotfiled a petition fora writofm andam us in the Texas Coul'tof Crim inalA ppeals.

       Texas has adequate and effective state procedures for obtaining a speedy trial,and in the

absenceofproofthatthehigheststatecourtwith criminal1aw jurisdiction hasbeen given afair
opportunityto considerFranklin'sspeedytrialclaim,thedueadministration ofjusticewouldbe
betterservedby insistingon exhaustion ofhisstatecourtremedies. Franklin'sclaim isdismissed

fOrfailure to exhauststate rem edies.




O :hM OhVD Gy2019h19-4934.a01.wpd
111.   C onclusion

       Franklin's federalpetition for a writof habeas corpus is denied. Franklin's m otion to

proceedinformapauperis,(DocketEntryNo.2),isGRANTED.Franklin'smotionforreleasefrom
Confinement,(DocketEntry No.4),isDENIED asmoot. Allremaining pending motionsare
DENIED asmoot.ThiscaseisDISMISSED withoutprejudice.
       The show ing necessary for a Certificate of A ppealability is a substantialshow ing of the

denialofaconstitutionalright.Hernandezv.Johnson,213F.3d243,248(5thCir.zoooltcitingso c/c
                                             An applicantm akes a substantialshow ing when he

demonstratesthathisapplication involvesissuesthataredebatableamongjuristsofreason,that
another courtcould resolve the issues differently,or that the issues deserve encouragem ent to

proceedfurther.SeeFinley v.Johnson,243F.3d2150,218(5thCir.2001).
       W hen,as here,the district courtdenies a habeas petition on proceduralgroundsw ithout

reaching the prisoner's underlying constitutional claim ,a COA should issue w hen the prisoner

shows,atleast,thatjuristsofreasonwouldtinditdebatablewhetherthepetitionstatesavalidclaim
ofthedenialofaconstitutionalrightandthatjuristsofreasonwouldtinditdebatablewhetherthe
districtcoul'
            twascorrectin itsproceduralruling.Slack 529 U.S.484. Franklin hasnotmadethe

necessaryshowingfortheissuanceofaCOAL
                                              ---
                                               !t
                                                F'l tpp                 2u20
              SIGN ED atH ouston,Texas,on .,-                                .
                                                                         '   .



                                                              d
                                            V AN ESSA D .G ILM O R
                                            UN ITED STA TES D ISTRICT JU D GE




0 :41t.40W 13(12019419-4934.a01.w pd           4
